Martin, J.,
delivered the opinion of the court 1 The corporation are appellants of a 1 1 1 judgment, in a suit between Paulding and ^ ° ~ Hunter, alleging themselves to be the assignees S5 fe o of Hunter. The judge a quo, satisfied with the proof of the assignment they administered, allow ed the appeal.
The appellee in this court denies the assignment, and has a right to do so. The decision of the judge a quo, given ex parte, cannot bind him; and he has a right to show the insufficiency of the proof assigned, or to meet it by contrary evidence.
Moreau for the plaintiffs, Hennen for the defendant, ...
In deciding whether the appellants are ° rr really Hunter’s assignees, we would not examine the judgment of another tribunal; because that is not a judgment, which is pronounced against a party who had not the opportunity of being beard. We would exercise original jurisdiction, and this the constitution has forbidden.
The case must therefore be provisionally sent back, to have the disputed point settled in the parish court.
It is. therefore ordered, adjudged, and decreed that the case be sent back, with directions to the parish court to inquire into the right of the appellants, as assignees of Hunter.